Title: To George Washington from the Massachusetts Council, 1 August 1777
From: Massachusetts Council
To: Washington, George



Council Chamber, BostonAugt 1st ½ past 10 o’Clock P.M. 1777
Sr

the inclosed is a Copy of a Letter this moment recd from the Brigadier of the County of Essex: The destination of the Fleet is to us yet uncertain; as soon as further intelligence is obtained, Your Excellency may depend upon it’s being forwarded with all possible dispatch. In the Name & behalf of the Council I am With great Respect Sr Your most Obedt hble Servt

W. Sever Presidt

